TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00508-CV




  In re Volkswagen Group of America, Inc., Volkswagen Group of America Chattanooga
     Operations, LLC, Audi of America, LLC, and Porsche Cars North America, Inc.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: July 26, 2019